ON PETITION FOR REHEARING
Before HASTIE, Chief Judge, MeLAUGHLIN, KALODNER, FREEDMAN, SEITZ and VAN DUSEN, Circuit Judges.
OPINION OF THE COURT
PER CURIAM.
Defendants filed petitions for rehearing in banc on an opinion of this court dated May 6, 1968. One petition also requests clarification of that portion of the opinion which prescribes the procedure to be followed by the district court *450in determining whether plaintiff fairly and adequately protects the interests of the class. We deny the petitions for rehearing in banc, but we do adopt here the pertinent language from the opinion on the petition for rehearing in Knuth v. Erie-Crawford, et al., 395 F.2d 420 (3 Cir., May 3, 1968).
The petitions for rehearing will be denied.
MeLAUGHLIN, Circuit Judge, votes to deny the petitions for rehearing.
KALODNER, Circuit Judge, would grant the petitions for rehearing.